Citation Nr: 1143764	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  07-37 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hospital in Tampa, Florida



THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment provided by Columbia/HCA Bayonet Point Medical Center of Hudson, Florida during the period January 18, 2006 through January 31, 2006.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969.

This  matter comes before the Board of Veterans Appeals (Board) on appeal of a December 2006 decision of the Fee Basis Unit of the Department of Veterans Affairs (VA) Hospital in Tampa, Florida that authorized payment or reimbursement for charges incurred for medical treatment at a private  hospital during the period January 16-17, 2006, but denied payment or reimbursement for the period January 18-31, 2006, based on a determination that the Veteran was medically stable and could have been transferred to a VA facility.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In his substantive appeal, received in December 2007, the Veteran requested a hearing before a Member of the Board in Washington, DC.  A hearing was duly scheduled for January 26, 2010.  In September 2009, on being notified of the January 2010 hearing date, the Veteran withdrew his request for a hearing in Washington and asked instead to be scheduled for a hearing before a Member of the Board at the RO ("Travel Board" hearing).  38 C.F.R. § 20.703 (2011).

Requests for hearing conducted by the Board at VA field facilities must be submitted in writing to the Agency of Original Jurisdiction (AOJ) and should not be submitted directly to the Board; see 38 C.F.R. § 20.704(a) (2011).  However, this motion was submitted after the case was received at the Board and was therefore appropriately submitted to the Board rather than the RO.

Accordingly, this case is REMANDED to the originating agency for the following action:

The RO should schedule the Veteran for a hearing before the Board at the RO in accordance with the docket number of his appeal.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


